Form NDC

                                  UNITED STATES BANKRUPTCY COURT
                                       Northern District of California

In    Deborah Miller Zuranich                             Case No.: 18−31023 HLB 13
Re:
   aka Deborah Leigh Miller                      Chapter: 13
   dba Joseph J. Miller Living Trust dated
       October 8, 2007
        Debtor(s)




                                    ORDER AND NOTICE OF DISMISSAL
                                       FOR FAILURE TO COMPLY




    Notice is hereby given that the debtor(s) failed to comply with this court's Order Granting Motion For Extension
of Time to File Required Documents and Denying Motion to Continue Section 341 Meeting , filed on October 17,
2018 . Therefore, it is ordered that this case be dismissed.




Dated: 11/8/18                                    By the Court:


                                                  Hannah L. Blumenstiel
                                                  United States Bankruptcy Judge




     Case: 18-31023        Doc# 20       Filed: 11/08/18       Entered: 11/08/18 10:20:25        Page 1 of 1
